IlBMPHILIi, Cii. J.
I dissent from the proposition which questions whether a transfer by a wife of her separate property, under the forms prescribed by tlie statute, would pass all her rights to the property, unsupported by a consideration inuring to her benefit. The statute expressly declares that such conveyance shall pass all her right, title, and interest therein conveyed ; and I am not apprised of any rule or principle of law or equity by which an exception is made to this general provision.
The rule seems to be that the conveyance of the femme covert, made under the forms of law, of her separate property, is as valid as if made by a f emme sole or other person having capacity in law to contract; and its effect can be avoided only by showing mistake, fraud, or duress. (Bein v. Heath, 6 How. U. S. R., 241.) The purchaser lias no concern with the investment of tlie proceeds of tlie sale. Their misapplication may raise an equity against the 1ms-band, which, in proper cases, will be enforced out of his estate ; but this will not invalidate the conveyance as in favor of the purchaser. The powers of femmes covert over their separate estate, created by law, and over its disposal, when attempted in the mode pointed out by tlie statute, and their powers, as defined by the doctrines of equity jurisprudence, over their separate estates, created by deed, have been dismissed to some extent in the ease of Cartwright v. Hollis and TVife and Ilollis and IVife v. Francois and Border, decided at this term ; and to them I refer for a more full exposition of my views touching tlie point raised by tlie proposition in question.